Case 3:17-cv-01154-LAB-AGS Document 164-3 Filed 05/08/20 PageID.3306 Page 1 of 2



                                     Declaration of Service

         I, the undersigned, declare: That I am over the age of eighteen years and not a
  party to the case; I am employed in, or am a resident of, the County of San Diego,
  California where the service occurred; and my business address is: 10620 Treena
  Street, #230, San Diego, CA 92131

         On October May 8, 2020, I served the following documents:
         Defendant Dale Weidenthaler’s Motion in Limine #4 of 5 TO
         EXCLUDE EVIDENCE OF ALTERATION OR DESTRUCTION OF
         RECORDS


         in the following manner:

       By electronic filing, I served each of the above referenced documents by E-
       filing, in accordance with the rules governing the electronic filing of documents
       in the United States District Court for the Southern District of California, as to
       the following parties:



       PLEASE SEE ATTACHED LIST


       I declare under penalty of perjury that the foregoing is true and correct.
  Executed on May 8, 2020, at San Diego, California.

                                           By: s/ JOSEPH T. KUTYLA
                                           E-mail: jtklaw@outlook.com




  Michelle Moriarty, etc., et al. v. County of San Diego, et al.; USDC No. 17-cv-11154-
  LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 164-3 Filed 05/08/20 PageID.3307 Page 2 of 2



                                       PARTIES SERVED
  Christopher S. Morris, Esq.
  Danielle R. Pena, Esq.
  Morris Law Firm APC
  501 West Broadway, Suite 1480
  San Diego, California 92101
  (619) 826-8060; (619) 826-8065 (fax)
  cmorris@morrislawfirmapc.com; dpena@morrislawfirmapc.com;
  (Attorneys for Plaintiff Michelle Moriarty, as Successor in Interest and Guardian
  Ad Litem to Alexandria, Elijah and Eternity Moriarty)

  Christopher Welsh, Esq.
  COUNTY OF SAN DIEGO
  1600 Pacific Highway, Room 355
  San Diego, California 92101
  Christopher.Welsh@sdcounty.ca.gov;
  (Attorneys for County of San Diego and Dr. Alfred Joshua)

  Robert W Harrison
  Wilson, Elser, Moskowitz, Edelman & Dicker
  401 West A Street
  Suite 1900
  San Diego, CA 92101
  (619)321-6200
  Fax: (619)321-6201
  Email: robert.harrison@wilsonelser.com
  Attorneys for Defendant Ralph Lissaur

  Jeffrey Scott Doggett
  Lotz Doggett and Rawers
  101 West Broadway
  Suite 1110
  San Diego, CA 92101
  (619)233-5565
  Fax: (619)233-5564
  Email: jdoggett@ldrlaw.com
  Attorney’s for Defendants Correctional Facilities Management Group, Inc. and
  Amanda Daniels




  Michelle Moriarty, etc., et al. v. County of San Diego, et al.; USDC No. 17-cv-11154-
  LAB(AGS)
